1

2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9
                                         WESTERN DIVISION
10
     JOSE A. CASTRO,              )                No. CV 19-8225-JGB (AGR)
11                                )
                   Plaintiff,     )
12                                )
              v.                  )                ORDER TO SHOW CAUSE WHY THIS
13                                )                ACTION SHOULD NOT BE DISMISSED
     LOS ANGELES COUNTY SHERIFF’S )                WITHOUT PREJUDICE
14   DEPARTMENT, et al.,          )
                                  )
15                 Defendants.    )
                                  )
16                                )
17            On September 23, 2019, Plaintiff, an incarcerated inmate proceeding pro se, filed
18   a civil rights action pursuant to 42 U.S.C. §1983 against Los Angeles Count Sheriff’s
19   Department and Deputy Bonner alleging violation of his religious rights. Plaintiff alleges
20   that Defendants denied his rights to Jehovah Witness church services during his
21   incarceration. (Dkt. No. 1.)
22            The Court granted Plaintiff’s request to proceed without prepayment of filing fees
23   and ordered the United States Marshal to proceed with the service of process upon the
24   Defendants Los Angeles County Sheriff’s Department and Deputy Bonner. (Dkt. Nos.
25   4, 5.)
26            On October 31, 2019, November 4 and 25, 2019, the court’s mail was returned
27   as undeliverable by the postal service indicating “Return to Sender, Attempted - Not
28   Known, Unable to Forward, Return to Sender - Released.” (Dkt. No. 7, 8 and 14.)
1          On November 21, 2019, Defendants filed an Answer to Plaintiff’s Complaint.
2    (Dkt. No. 11.)
3          On November 26, 2019, the Court issued an Order re Discovery and Motions that
4    set the discovery and motions deadlines in this case. (Dkt. No. 13.)
5          On December 9, 2019, the mail was returned as undeliverable by the postal
6    service indicating “Return to Sender, Attempted - Not Known, Unable to Forward -
7    Released.” (Dkt. No. 18.)
8          Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the Court
9    apprised of the Plaintiff’s current address. In addition, Local Rule 41-6 provides that
10   “the Court may dismiss the action with or without prejudice for want of prosecution” if
11   the Plaintiff fails to notify the Court in writing of Plaintiff’s current address within 15 days
12   after mail is returned as undeliverable by the Postal Service.
13         Plaintiff has failed to notify the court in writing of Plaintiff’s current address within
14   15 days after mail is returned as undeliverable as required in Local Rule 41-6.
15         Accordingly, IT IS ORDERED that, on or before April 6, 2020, Plaintiff shall show
16   good cause, if there be any, why this action should not be dismissed without prejudice
17   for failure to prosecute and/or failure to comply with a court order. Filing a Notice of
18   Current Address on or before April 6, 2020, shall be deemed compliance with this
19   Order to Show Cause.
20         If Plaintiff does not timely file a Notice of Current Address on or before
21   April 6, 2020, or otherwise respond to this Order to Show Cause, the court may
22   recommend that the action be dismissed without prejudice for plaintiff’s failure to
23   prosecute and/or failure to comply with a court order. See Link v. Wabash R.R.,
24   370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962).
25

26   DATED: March 6, 2020                            _________________________________
                                                           ALICIA G. ROSENBERG
27                                                   UNITED STATES MAGISTRATE JUDGE
28


                                                    2
